 Case 2:19-cv-17978-WJM-MF Document 1 Filed 09/13/19 Page 1 of 16 PageID: 1



 MICHAEL FAILLACE & ASSOCIATES, P.C.
 Gennadiy Naydenskiy, Esq.
 Michael A. Faillace, Esq.
 60 East 42nd Street, Suite 4510
 New York, New York 10165
 Telephone: (212) 317-1200
 Facsimile: (212) 317-1620
 Attorneys for Plaintiff

 UNITED STATES DISTRICT COURT
 DISTRICT OF NEW JERSEY
 -------------------------------------------------------X
 ARTURO MONTALVO GARCIA,
 individually and on behalf of others similarly
 situated,                                                         COMPLAINT

                                    Plaintiff,
                                                            COLLECTIVE ACTION UNDER
                  -against-                                      29 U.S.C. § 216(b)

 FLAMING GRILL NJ INC. (D/B/A
 FLAMING GRILL & BUFFET), FLAMING                                     ECF Case
 GRILL WEST INC. (D/B/A FLAMING
 GRILL & BUFFET), FLAMING GRILL
 UNION INC. (D/B/A FLAMING GRILL &
 BUFFET), BING XIAO, MEIRU CHEN, and
 BIYU LI,

                                    Defendants.

 -------------------------------------------------------X

        Plaintiff Arturo Montalvo Garcia (“Plaintiff Montalvo” or “Mr. Montalvo”), individually

and on behalf of others similarly situated, by and through his attorneys, Michael Faillace &

Associates, P.C., upon his knowledge and belief, and as against Flaming Grill NJ Inc. (d/b/a

Flaming Grill & Buffet), Flaming Grill West Inc. (d/b/a Flaming Grill & Buffet), Flaming Grill

Union Inc. (d/b/a Flaming Grill & Buffet) (“Defendant Corporations”), Bing Xiao, Meiru Chen,

and Biyu Li (“Individual Defendants”), (collectively, “Defendants”), alleges as follows:
 Case 2:19-cv-17978-WJM-MF Document 1 Filed 09/13/19 Page 2 of 16 PageID: 2



                                     NATURE OF ACTION

       1.     Plaintiff Montalvo is a former employee of Defendants Flaming Grill NJ Inc. (d/b/a

Flaming Grill & Buffet), Flaming Grill West Inc. (d/b/a Flaming Grill & Buffet), Flaming Grill

Union Inc. (d/b/ Flaming Grill & Buffet), Bing Xiao, Meiru Chen, and Biyu Li.

       2.     Defendants own, operate, or control an Asian restaurant, located at 1701 W Edgar

Rd B, Linden, NJ 07036 under the name “Flaming Grill & Buffet.”

       3.     Upon information and belief, individual Defendants Bing Xiao, Meiru Chen, and

Biyu Li, serve or served as owners, managers, principals, or agents of Defendant Corporations

and, through these corporate entities, operate or operated the restaurant as a joint or unified

enterprise.

       4.     Plaintiff Montalvo was an employee of Defendants.

       5.     Plaintiff Montalvo was employed as a food preparer and dishwasher at the restaurant

located at 1701 W Edgar Rd B, Linden, NJ 07036.

       6.     At all times relevant to this Complaint, Plaintiff Montalvo worked for Defendants in

excess of 40 hours per week, without appropriate minimum wage and overtime compensation for

the hours that he worked.

       7.     Rather, Defendants failed to maintain accurate recordkeeping of the hours worked

and failed to pay Plaintiff Montalvo appropriately for any hours worked, either at the straight rate

of pay or for any additional overtime premium.

       8.     Defendants’ conduct extended beyond Plaintiff Montalvo to all other similarly

situated employees.

       9.     At all times relevant to this Complaint, Defendants maintained a policy and practice

of requiring Plaintiff Montalvo and other employees to work in excess of forty (40) hours per week



                                                -2-
 Case 2:19-cv-17978-WJM-MF Document 1 Filed 09/13/19 Page 3 of 16 PageID: 3



without providing the minimum wage and overtime compensation required by federal and state

law and regulations.

       10.   Plaintiff Montalvo now brings this action on behalf of himself, and other similarly

situated individuals, for unpaid minimum and overtime wages pursuant to the Fair Labor Standards

Act of 1938, 29 U.S.C. §§ 201, et seq. (“FLSA”), including applicable liquidated damages, interest,

attorneys’ fees and costs.

       11.   Plaintiff Montalvo seeks certification of this action as a collective action on behalf of

himself, individually, and all other similarly situated employees and former employees of

Defendants pursuant to 29 U.S.C. § 216(b).

                                JURISDICTION AND VENUE

       12.   This Court has subject matter jurisdiction under 28 U.S.C. § 1331 (federal question)

and the FLSA, and supplemental jurisdiction over Plaintiff Montalvo’s state law claims under 28

U.S.C. § 1367(a).

       13.    Venue is proper in this district under 28 U.S.C. §§ 1391(b) and (c) because all, or a

substantial portion of, the events or omissions giving rise to the claims occurred in this district,

Defendants maintain their corporate headquarters and offices within this district, and Defendants

operate an Asian restaurant located in this district. Further, Plaintiff Montalvo was employed by

Defendants in this district.

                                               PARTIES

                                                 Plaintiff

       14.   Plaintiff Arturo Montalvo Garcia (“Plaintiff Montalvo” or “Mr. Montalvo”) is an

adult individual residing in New York County, New York.




                                                -3-
 Case 2:19-cv-17978-WJM-MF Document 1 Filed 09/13/19 Page 4 of 16 PageID: 4



       15.   Plaintiff Montalvo was employed by Defendants at Flaming Grill and Buffet from

approximately August 21, 2017 until on or about June 23, 2019.

       16.   Plaintiff Montalvo consents to being a party plaintiff pursuant to 29 U.S.C. § 216(b),

and brings these claims based upon the allegations herein as a representative party of a prospective

class of similarly situated individuals under 29 U.S.C. § 216(b).

                                            Defendants

       17.   At all relevant times, Defendants owned, operated, or controlled an Asian restaurant,

located at 1701 W Edgar Rd B, Linden, NJ 07036 under the name “Flaming Grill & Buffet.”

       18.   Upon information and belief, Flaming Grill NJ Inc. (d/b/a Flaming Grill & Buffet) is

a domestic corporation organized and existing under the laws of the State of New Jersey. Upon

information and belief, it maintains its principal place of business at 1701 W Edgar Rd B, Linden,

NJ 07036.

       19.   Upon information and belief, Flaming Grill West Inc. (d/b/a Flaming Grill & Buffet)

is a domestic corporation organized and existing under the laws of the State of New Jersey. Upon

information and belief, it maintains its principal place of business at 1701 W Edgar Rd B, Linden,

NJ 07036.

       20.   Upon information and belief, Flaming Grill Union Inc. (d/b/a Flaming Grill & Buffet)

is a domestic corporation organized and existing under the laws of the State of New Jersey. Upon

information and belief, it maintains its principal place of business at 1701 W Edgar Rd B, Linden,

NJ 07036.

       21.   Defendant Bing Xiao is an individual engaging (or who was engaged) in business in

this judicial district during the relevant time period. Defendant Bing Xiao is sued individually in

his capacity as owner, officer and/or agent of Defendant Corporation Flaming Grill NJ Inc.



                                                -4-
 Case 2:19-cv-17978-WJM-MF Document 1 Filed 09/13/19 Page 5 of 16 PageID: 5



Defendant Bing Xiao possesses operational control over Defendant Corporation Flaming Grill NJ

Inc., an ownership interest in Defendant Corporation Flaming Grill NJ Inc., and controls

significant functions of Defendant Corporation Flaming Grill NJ Inc. He determines the wages

and compensation of the employees of Defendants, including Plaintiff Montalvo, establishes the

schedules of the employees, maintains employee records, and has the authority to hire and fire

employees.

       22.   Defendant Meiru Chen is an individual engaging (or who was engaged) in business

in this judicial district during the relevant time period. Defendant Meiru Chen is sued individually

in his capacity as owner, officer and/or agent of Defendant Corporation Flaming Grill West Inc.

Defendant Meiru Chen possesses operational control over Defendant Corporation Flaming Grill

West Inc., an ownership interest in Defendant Corporation Flaming Grill West Inc., and controls

significant functions of Defendant Corporation Flaming Grill West Inc. He determines the wages

and compensation of the employees of Defendants, including Plaintiff Montalvo, establishes the

schedules of the employees, maintains employee records, and has the authority to hire and fire

employees.

       23.   Defendant Biyu Li is an individual engaging (or who was engaged) in business in this

judicial district during the relevant time period. Defendant Biyu Li is sued individually in his

capacity as owner, officer and/or agent of Defendant Corporation Flaming Grill Union Inc.

Defendant Biyu Li possesses operational control over Defendant Corporation Flaming Grill Union

Inc, an ownership interest in Defendant Corporation Flaming Grill Union Inc., and controls

significant functions of Defendant Corporation Flaming Grill Union Inc. He determines the wages

and compensation of the employees of Defendants, including Plaintiff Montalvo, establishes the




                                                -5-
 Case 2:19-cv-17978-WJM-MF Document 1 Filed 09/13/19 Page 6 of 16 PageID: 6



schedules of the employees, maintains employee records, and has the authority to hire and fire

employees.

                                    FACTUAL ALLEGATIONS

                                Defendants Constitute Joint Employers

          24.   Defendants operate an Asian restaurant located in Linden, New Jersey.

          25.   Individual Defendants, Bing Xiao, Meiru Chen, and Biyu Li, possess operational

control over Defendant Corporations, possess ownership interests in Defendant Corporations, and

control significant functions of Defendant Corporations.

          26.   Defendants are associated and joint employers, act in the interest of each other with

respect to employees, pay employees by the same method, and share control over the employees.

          27.   Each Defendant possessed substantial control over Plaintiff Montalvo’s (and other

similarly situated employees’) working conditions, and over the policies and practices with respect

to the employment and compensation of Plaintiff Montalvo, and all similarly situated individuals,

referred to herein.

          28.   Defendants jointly employed Plaintiff Montalvo (and all similarly situated

employees) and are Plaintiff Montalvo’s (and all similarly situated employees’) employers within

the meaning of 29 U.S.C. §§ 201, et seq.

          29.   In the alternative, Defendants constitute a single employer of Plaintiff Montalvo

and/or similarly situated individuals.

          30.   Upon information and belief, Individual Defendants Bing Xiao, Meiru Chen, and

Biyu Li operate Defendant Corporations as either alter egos of themselves and/or fail to operate

Defendant Corporations as entities legally separate and apart from themselves, by among other

things:



                                                  -6-
 Case 2:19-cv-17978-WJM-MF Document 1 Filed 09/13/19 Page 7 of 16 PageID: 7



             a) failing to adhere to the corporate formalities necessary to operate Defendant

                Corporations as Corporations,

             b) defectively forming or maintaining the corporate entities of Defendant

                Corporations, by, amongst other things, failing to hold annual meetings or

                maintaining appropriate corporate records,

             c) transferring assets and debts freely as between all Defendants,

             d) operating Defendant Corporations for their own benefit as the sole or majority

                shareholders,

             e) operating Defendant Corporations for their own benefit and maintaining control

                over these corporations as closed Corporations,

             f) intermingling assets and debts of their own with Defendant Corporations,

             g) diminishing and/or transferring assets of Defendant Corporations to avoid full

                liability as necessary to protect their own interests, and

             h) Other actions evincing a failure to adhere to the corporate form.

       31.    At all relevant times, Defendants were Plaintiff Montalvo’s employers within the

meaning of the FLSA. Defendants had the power to hire and fire Plaintiff Montalvo, controlled

the terms and conditions of employment, and determined the rate and method of any compensation

in exchange for Plaintiff Montalvo’s services.

       32.    In each year from 2017 to 2019, Defendants, both separately and jointly, had a gross

annual volume of sales of not less than $500,000 (exclusive of excise taxes at the retail level that

are separately stated).




                                                 -7-
   Case 2:19-cv-17978-WJM-MF Document 1 Filed 09/13/19 Page 8 of 16 PageID: 8



         33.   In addition, upon information and belief, Defendants and/or their enterprise were

 directly engaged in interstate commerce. As an example, numerous items that were used in the

 restaurant on a daily basis are goods produced outside of the State of New Jersey.

                                         Individual Plaintiff

         34.   Plaintiff Montalvo is a former employee of Defendants who was employed as a food

 preparer and dishwasher.

         35.   Plaintiff Montalvo seeks to represent a class of similarly situated individuals under

 29 U.S.C. 216(b).

                                   Plaintiff Arturo Montalvo Garcia

       36.     Plaintiff Montalvo was employed by Defendants from approximately August 21,

2017 until on or about June 23, 2019.

       37.     Defendants employed Plaintiff Montalvo as a food preparer and dishwasher.

       38.     Plaintiff Montalvo regularly handled goods in interstate commerce, such as cleaning

supplies produced outside the State of New Jersey.

         39.   Plaintiff Montalvo’s work duties required neither discretion nor independent

 judgment.

         40.   Throughout his employment with Defendants, Plaintiff Montalvo regularly worked

 in excess of 40 hours per week.

         41.   From approximately August 21, 2017 until on or about June 23, 2019, Plaintiff

 Montalvo worked from approximately 10:00 a.m. until on or about 10:00 p.m. or 10:30 p.m.,

 Tuesdays, Wednesdays, Thursdays, and Sundays and from approximately 11:00 a.m. until on or

 about 11:00 p.m. or 11:30 p.m., Fridays and Saturdays (typically 72 to 75 hours per week).

       42.     Throughout his employment, Defendants paid Plaintiff Montalvo his wages in cash.



                                                 -8-
   Case 2:19-cv-17978-WJM-MF Document 1 Filed 09/13/19 Page 9 of 16 PageID: 9



       43.     From approximately August 21, 2017 until on or about June 23, 2019, Defendants

paid Plaintiff Montalvo a fixed salary of $1,800 per month.

       44.     Plaintiff Montalvo’s pay did not vary even when he was required to stay later or work

a longer day than his usual schedule.

         45.   For example, Defendants required Plaintiff Montalvo to work an additional 30

 minutes past his scheduled departure time regularly, and did not pay him for the additional time

 he worked.

         46.   Plaintiff Montalvo was not required to keep track of his time, nor to his knowledge,

 did the Defendants utilize any time tracking device such as punch cards, that accurately reflected

 his actual hours worked.

         47.   No notification, either in the form of posted notices or other means, was ever given

 to Plaintiff Montalvo regarding overtime and wages under the FLSA.

         48.   Further, Defendants did not provide Plaintiff Montalvo with any document or any

 statement accurately accounting for all of his actual hours worked or setting forth the rate of pay

 for all of his hours worked.

                                Defendants’ General Employment Practices

         49.   At all times relevant to this Complaint, Defendants maintained a policy and practice

 of requiring Plaintiff Montalvo (and all similarly situated employees) to work in excess of 40 hours

 a week without paying him appropriate minimum wage and overtime compensation as required by

 federal and state laws.

         50.   Plaintiff Montalvo was a victim of Defendants’ common policy and practices which

 violate his rights under the FLSA and New Jersey Labor Law by, inter alia, not paying him the

 wages he was owed for the hours he worked.



                                                 -9-
Case 2:19-cv-17978-WJM-MF Document 1 Filed 09/13/19 Page 10 of 16 PageID: 10



       51.   Defendants’ pay practices resulted in Plaintiff Montalvo not receiving payment for

all his hours worked, and resulted in Plaintiff Montalvo’s effective rate of pay falling below the

required minimum wage rate.

       52.   Defendants habitually required Plaintiff Montalvo to work additional hours beyond

his regular shifts but did not provide him with any additional compensation.

       53.   Defendants    willfully   disregarded      and   purposefully   evaded   recordkeeping

requirements of the FLSA by failing to maintain accurate and complete timesheets and payroll

records.

       54.   Plaintiff Montalvo was paid his wages in cash.

       55.     Defendants failed to provide Plaintiff Montalvo with any document or other

statement that accurately accounted for Plaintiff Montalvo’s actual hours worked, and set forth by

day any deductions or credits taken against his wages.

       56.   Defendants failed to post at the workplace, or otherwise provide to employees, the

required postings or notices to employees regarding the applicable wage and hour requirements of

the FLSA.

       57.   Upon information and belief, these practices by Defendants were done willfully to

disguise the actual number of hours Plaintiff Montalvo (and similarly situated individuals) worked,

and to avoid paying Plaintiff Montalvo properly for his full hours worked.

       58.   Defendants engaged in their unlawful conduct pursuant to a corporate policy of

minimizing labor costs and denying employees compensation by knowingly violating the FLSA.

       59.   Defendants’ unlawful conduct was intentional, willful, in bad faith, and caused

significant damages to Plaintiff Montalvo and other similarly situated former workers.

                          FLSA COLLECTIVE ACTION CLAIMS



                                               - 10 -
Case 2:19-cv-17978-WJM-MF Document 1 Filed 09/13/19 Page 11 of 16 PageID: 11



          60.   Plaintiff Montalvo brings his FLSA minimum wage, overtime compensation and

liquidated damages claims as a collective action pursuant to FLSA Section 16(b), 29 U.S.C. §

216(b), on behalf of all similarly situated persons (the “FLSA Class members”), i.e., persons who

are or were employed by Defendants or any of them, on or after the date that is three years before

the filing of the complaint in this case (the “FLSA Class Period”).

          61.   At all relevant times, Plaintiff Montalvo and other members of the FLSA Class were

similarly situated in that they had substantially similar job requirements and pay provisions, and

have been subject to Defendants’ common practices, policies, programs, procedures, protocols and

plans including willfully failing and refusing to pay them the required overtime pay at a one and

one-half their regular rates for work in excess of forty (40) hours per workweek under the FLSA

and willfully failing to keep records required by the FLSA.

          62.   The claims of Plaintiff Montalvo stated herein are similar to those of the other

employees.

                                    FIRST CAUSE OF ACTION

           VIOLATION OF THE MINIMUM WAGE PROVISIONS OF THE FLSA

          63.   Plaintiff Montalvo repeats and realleges all paragraphs above as though fully set forth
herein.

          64.   At all times relevant to this action, Defendants were Plaintiff Montalvo’s employers

within the meaning of the Fair Labor Standards Act, 29 U.S.C. § 203(d). Defendants had the

power to hire and fire Plaintiff Montalvo (and the FLSA Class Members), controlled the terms and

conditions of their employment, and determined the rate and method of any compensation in

exchange for their employment.

          65.   At all times relevant to this action, Defendants were engaged in commerce or in an

industry or activity affecting commerce.


                                                  - 11 -
Case 2:19-cv-17978-WJM-MF Document 1 Filed 09/13/19 Page 12 of 16 PageID: 12



          66.   Defendants constitute an enterprise within the meaning of the Fair Labor Standards

Act, 29 U.S.C. § 203 (r-s).

          67.   Defendants failed to pay Plaintiff Montalvo (and the FLSA Class members) at the

applicable minimum hourly rate, in violation of 29 U.S.C. § 206(a).

          68.   Defendants’ failure to pay Plaintiff Montalvo (and the FLSA Class members) at the

applicable minimum hourly rate was willful within the meaning of 29 U.S.C. § 255(a).

          69.   Plaintiff Montalvo (and the FLSA Class members) were damaged in an amount to be

determined at trial.



                                   SECOND CAUSE OF ACTION

                VIOLATION OF THE OVERTIME PROVISIONS OF THE FLSA

          70.   Plaintiff Montalvo repeats and realleges all paragraphs above as though fully set forth

herein.

          71.   At all times relevant to this action, Defendants were Plaintiff Montalvo’s employers

(and employers of the putative FLSA Class members) within the meaning of the Fair Labor

Standards Act. 29 U.S.C. § 203(d). Defendants had the power to hire and fire Plaintiff Montalvo

(and the FLSA Class members), controlled the terms and conditions of employment, and

determined the rate and method of any compensation in exchange for his employment.

          72.   At all times relevant to this action, Defendants were engaged in commerce or in an

industry or activity affecting commerce.

          73.   Defendants constitute an enterprise within the meaning of the Fair Labor Standards

Act. 29 U.S.C. § 203 (r-s).




                                                  - 12 -
Case 2:19-cv-17978-WJM-MF Document 1 Filed 09/13/19 Page 13 of 16 PageID: 13



        74.    Defendants, in violation of 29 U.S.C. § 207(a)(1), failed to pay Plaintiff Montalvo

(and the FLSA Class members) overtime compensation at a rate of one and one-half times the

regular rate of pay for each hour worked in excess of forty hours in a work week.

        75.    Defendants’ failure to pay Plaintiff Montalvo (and the FLSA Class members),

overtime compensation was willful within the meaning of 29 U.S.C. § 255(a).

        76.    Plaintiff Montalvo (and the FLSA Class members) were damaged in an amount to be

determined at trial.

                                     PRAYER FOR RELIEF

        WHEREFORE, Plaintiff Montalvo respectfully requests that this Court enter judgment

against Defendants by:

        (a)     Designating this action as a collective action and authorizing prompt issuance of

notice pursuant to 29 U.S.C. § 216(b) to all putative class members apprising them of the pendency

of this action, and permitting them to promptly file consents to be Plaintiffs in the FLSA claims in

this action;

        (b)     Declaring that Defendants violated the minimum wage provisions of, and

associated rules and regulations under, the FLSA as to Plaintiff Montalvo and the FLSA Class

members;



        (c)     Declaring that Defendants violated the overtime wage provisions of, and associated

rules and regulations under, the FLSA as to Plaintiff Montalvo and the FLSA Class members;

        (d)     Declaring that Defendants violated the recordkeeping requirements of, and

associated rules and regulations under, the FLSA with respect to Plaintiff Montalvo’s and the




                                               - 13 -
Case 2:19-cv-17978-WJM-MF Document 1 Filed 09/13/19 Page 14 of 16 PageID: 14



FLSA Class members’ compensation, hours, wages, and any deductions or credits taken against

wages;

         (e)    Declaring that Defendants’ violations of the provisions of the FLSA were willful

as to Plaintiff Montalvo and the FLSA Class members;

         (f)    Awarding Plaintiff Montalvo and the FLSA Class members damages for the

amount of unpaid minimum wage, overtime compensation and damages for any improper

deductions or credits taken against wages under the FLSA as applicable;

         (g)    Awarding Plaintiff Montalvo and the FLSA Class members liquidated damages in

an amount equal to 100% of his damages for the amount of unpaid minimum wage, overtime

compensation, and damages for any improper deductions or credits taken against wages under the

FLSA as applicable pursuant to 29 U.S.C. § 216(b);

         (h)    Awarding Plaintiff Montalvo and the FLSA Class members pre-judgment and post-

judgment interest as applicable;

         (i)     Awarding Plaintiff Montalvo and the FLSA Class members the expenses incurred

in this action, including costs and attorneys’ fees;

         (j)    All such other and further relief as the Court deems just and proper.

                                         JURY DEMAND

          Plaintiff Montalvo demands a trial by jury on all issues triable by a jury.

Dated: New York, New York
       September 13, 2019
                                                          MICHAEL FAILLACE & ASSOCIATES, P.C.

                                               By:               /s/ Gennadiy Naydenskiy
                                                          Gennadiy Naydenskiy, Esq. [GN 5601]
                                                          /s/ Michael Faillace
                                                          Michael Faillace [MF-8436]
                                                          60 East 42nd Street, Suite 4510
                                                          New York, New York 10165


                                                 - 14 -
Case 2:19-cv-17978-WJM-MF Document 1 Filed 09/13/19 Page 15 of 16 PageID: 15



                                             Telephone: (212) 317-1200
                                             Facsimile: (212) 317-1620
                                             Attorneys for Plaintiff




                                    - 15 -
Case 2:19-cv-17978-WJM-MF Document 1 Filed 09/13/19 Page 16 of 16 PageID: 16
